The answer admitted the facts stated in the bill, but alleged that Barnes was indebted to them, and insisted that they had the right to retain the stock as a security for that debt.
The cause was heard upon bill and answer.
Stock in a bank is the subject of sale and of purchase, and the mode of transferring it is pointed out by law. It is free from encumbrances as any other part of the debtor's property. The president and directors of the bank have the management and control of it, for ordinary banking purposes; but they have no lien upon it for any debt which the holder of it may owe to the bank. The stockholder borrows money from the bank upon giving security for the payment of it, as any other person does who is not a stockholder; and the money is loaned upon the strength of such security, not upon any supposed liability of the stock.
In Assignees of Evans, a bankrupt, v. Hudson Bay Co., reported at large in 7 Vin. Ab., 125, pl. 2, the company had made a by-law subjecting the stock of any of its members in the first place to debts which they might owe the company. King, Chancellor, though that by-law not a good one. ButRaymond, C. J., and Baron Price though otherwise. But they were all of opinion that without a by-law, or some other law subjecting the stock to the company's debts, they had no lien or claim upon it. That seems an authority much in point. The same case, perhaps, under another name, is to be found in 1 Strange, 645, and 2 P. Wms., 207, though much more briefly reported. I feel but little hesitation in saying that the prayer of the bill ought to be granted.
(113)    PER CURIAM.                                 Decree accordingly.
Cited: Boyd v. Redd, 120 N.C. 336.